Citation Nr: 0511427	
Decision Date: 04/22/05    Archive Date: 05/03/05

DOCKET NO.  03-02 296 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a right shoulder 
condition.


WITNESS AT HEARING ON APPEAL

Appellant and his brother (J.S.)


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1954 to 
March 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2001 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania that denied service connection for 
hearing loss and denied service connection for a right 
shoulder condition.  The veteran testified in a hearing 
before the Board in April 2004.  

The Board notes that the veteran sought to reopen a prior 
denial of service connection for hearing loss at a hearing 
before the Board in April 2004.  The Board refers this matter 
to the RO for appropriate action.


FINDINGS OF FACT

1.  All requisite notices and assistance have been provided, 
and all evidence necessary for an equitable disposition of 
the claim has been obtained.

2.  Any current right shoulder condition began many years 
after service is not shown to be related to the veteran's 
active service or to the treatment of any acute right 
shoulder myositis during the veteran's service.  


CONCLUSION OF LAW

A right shoulder disability was not incurred in or aggravated 
by the veteran's active service.  38 U.S.C.A. §§ 1110, 1131, 
5103A (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection

The veteran contends that he is entitled to service 
connection for a right shoulder condition.  

Service connection may be granted for disability due to a 
disease or injury that is incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2004).  The mere fact of an in-service injury is not enough; 
there must be a chronic disability resulting from that 
injury.

Service connection for certain chronic diseases, including 
arthritis, will be rebuttably presumed if they are manifest 
to a compensable degree within one year following active 
service.  38 U.S.C.A. §§ 1131, 1112, 1113 (West 2002); 
38 C.F.R. § 3.309 (2004).  Presumptive periods are not 
intended to limit service connection to diseases so diagnosed 
when the evidence warrants direct service connection.  The 
presumptive provisions of the statute and VA regulations 
implementing them are intended as liberalizations applicable 
when the evidence would not warrant service connection 
without their aid.  38 C.F.R. § 3.303(d) (2004). 

If there is no evidence of a chronic condition during 
service; or an applicable presumption period, then a showing 
of continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b) (2004).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  

Service connection requires:  (1) the existence of a current 
disability; (2) the existence of the disease or injury in 
service, and; (3) a relationship or nexus between the current 
disability and any injury or disease during service.  See 
Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. 
Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).

The United States Court of Appeals for the Federal Circuit 
has held that a veteran seeking disability benefits must 
establish the existence of a disability and a connection 
between service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).

Having carefully considered the veteran's claim in light of 
the record and the applicable law, the Board is of the 
opinion that the preponderance of the evidence is against the 
claim, and the appeal will be denied.

Service medical records show that on December 5, 1955, the 
veteran complained of right shoulder pain but stated that he 
had had no injury to the right shoulder.  A physical therapy 
report indicates that the veteran received infrared treatment 
for his right shoulder on December 5, 6 and 7, 1955.  The 
diagnosis was acute myositis of the right shoulder muscles.  
The veteran received no further treatment for his right 
shoulder while in service.

The veteran was separated from service in March 1958.  The 
veteran described his health as good, and stated that he had 
had no serious injuries or operations in service.  The 
examination report was negative for any reference to a right 
shoulder condition.  Thus, while it is clear that the veteran 
had trouble with his shoulder on one occasion, the service 
medical records indicate that the right shoulder symptoms in 
service were acute and transitory.  The Board therefore finds 
that the weight of the evidence demonstrates that during the 
veteran's service there was no combination of manifestations 
sufficient to identify a shoulder condition so as to 
establish chronicity of such claimed disorder during service.  
38 C.F.R. § 3.303(b).  

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection of his 
current shoulder condition.  38 C.F.R. § 3.303(b).  With 
regard to the continuity of post-service symptomatology, the 
veteran contends that he continued to complain of problems 
related to right shoulder pain and that he received treatment 
for his right shoulder.  The Board notes that the veteran has 
supplied the RO with the names of two physicians who have 
treated him for his shoulder pain over the years.  The 
records from the first treating physician, however, are 
unavailable, and the second treating physician was 
unresponsive to the VA's request for pertinent treatment 
records.  The veteran has indicated that he is unable to 
obtain the second physician's records and testified that he 
did not believe that the second physician kept records, as a 
matter of practice.  Therefore, the available evidence does 
not show that the veteran received any treatment for his 
right shoulder after he was separated from service until 
December 1987.  VA outpatient records note that at that time 
the veteran reported experiencing right shoulder pain over 
the past few months and that he attributed the pain to 
arthritis.  After December 1989 there are no available 
records that indicate that the veteran continued to receive 
treatment for his shoulder.  Accordingly, there is no medical 
evidence of a current diagnosis of a right shoulder 
condition.  In view of the lengthy period without treatment, 
and no evidence of treatment after December 1989, there is no 
evidence of a continuity of symptomatology, and this weighs 
heavily against the claim.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  See Degmetich and Rabideau, supra.  In 
this case, there is no evidence establishing a direct medical 
nexus between military service and any current shoulder 
condition.  VA treatment records from October 1987 through 
December 1989 show that the veteran complained of recurrent 
shoulder pain.  The medical evidence, however, does not 
suggest that such is related to any incident of service.  
Indeed, available evidence does not indicate that the veteran 
has ever received an opinion as to the etiology of his right 
shoulder condition.

The veteran contends that his current right shoulder 
condition is related to his active service.  However, as a 
layman, he has no competence to give a medical opinion or 
diagnosis or etiology of a disorder.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

In the present case, the weight of the medical evidence 
indicates that the veteran's right shoulder condition began 
many years after service and was not caused by any incident 
of service.  The condition was not incurred in or aggravated 
by service.  As the preponderance of the evidence is against 
the claim for service connection, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied. 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).




II.  The Veterans Claims Assistance Act of 2000

The Board will also consider whether the VA has complied with 
all extant laws and regulations governing the duty to notify 
and to assist a claimant.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. 
§§ 5103 & 5107 (West 2002), was signed into law.  This 
enhanced the notification and assistance duties of the VA to 
claimants.

Recently, in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
the United States Court of Appeals for Veterans Claims 
(Court) held that 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) (2004) apply to cases pending before VA on 
November 9, 2000, even if the initial agency of original 
jurisdiction decision was issued before that date; and (2) 
that a claimant must be given notice in accordance with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) before an 
initial unfavorable agency of original jurisdiction (AOJ) 
decision is issued.  Section 3(a) of the VCAA (also 
38 U.S.C.A. § 5103(a)) and 38 C.F.R. § 3.159(b)(1) require 
that, upon receipt of a complete or substantially complete 
application, the VA must notify the claimant and any 
representative of any information and any medical or lay 
evidence not previously provided to the VA that is necessary 
to substantiate the claim; this notice requires the VA to 
indicate which portion of that information and evidence is to 
be provided by the claimant and which portion the VA will 
attempt to obtain on the claimant's behalf.  

In Pelegrini, the Court appears to have held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  The Court stated that this 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

In this case, the initial unfavorable decision was made in 
September 2001, that is, after the date of the VCAA's 
enactment on November 9, 2000.  However, even under 
Pelegrini, the notices regarding the veteran's claim informed 
him of the bases for the relevant decisions, what types of 
evidence would be needed, and how the evidence would be 
secured.  The Board also concludes that any defect that may 
exist with regard to the timing of the VCAA notice to the 
veteran was harmless because of the extensive, thorough, and 
informative notices provided to him throughout the 
adjudication of this claim.  

The VA has informed the veteran of all applicable laws and 
regulations, what types of evidence are needed to support his 
claim, who is responsible for securing items, and the need 
for any other evidence the veteran may have in his 
possession.

Moreover, the VA's thorough notices of all matters required 
by the VCAA and its regulatory progeny throughout this 
adjudication have cured any defects involving notice of the 
provisions of the VCAA or the timing of such notice.  The RO 
sent the veteran correspondence in June 2001 and in April 
2002; and a statement of the case in December 2002.  Taken 
together, these documents discussed the evidence considered 
and the pertinent laws and regulations, including provisions 
of the VCAA and the reasons for the RO's decision.  There can 
be no harm to the veteran, as the VA has made all efforts to 
notify and to assist the veteran with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the more general 
notice of the need for any evidence in the veteran's 
possession.  Thus, the VA has satisfied its "duty to notify 
the veteran."

Through discussions in correspondence, the rating decision, 
and the statement of the case, the VA has informed the 
veteran of the evidence necessary to substantiate his claim.  
He has been informed of his and the VA's responsibilities for 
providing evidence.  Pertinent identified medical records 
have been obtained.  It does not appear that there is any 
additional, relevant medical treatment evidence that should 
be obtained with regard to these claims.  

The VA has undertaken all reasonable efforts to assist the 
veteran in securing all evidence and has satisfied its duty 
to assist under the VCAA over several years.  The Board finds 
that both the notice and duty to assist provisions of the law 
are satisfied.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§§ 3.159.  


ORDER

Service connection for a right shoulder condition is denied.



	                        
____________________________________________
	HARVEY P. ROBERTS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


